Citation Nr: 0005702
Decision Date: 03/02/00	Archive Date: 09/08/00

DOCKET NO. 98-12 547               DATE MAR 2, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Buffalo, New York 

THE ISSUE 

Entitlement to Dependents' Educational Assistance (DEA) benefits
under Chapter 35, Title 38, United States Code, for periods of
enrollment prior to April 3, 1997.

ATTORNEY FOR THE BOARD 

David S. Nelson, Associate Counsel 

INTRODUCTION

The veteran had active military service from August 1967 to
September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a May 1998 determination from the Buffalo, New York,
Department of Veterans

Affairs (VA) Regional Office (RO), which denied the benefit sought
on appeal. A notice of disagreement was received in June 1998, and
a statement of the case was issued in July 1998. The appellant's
substantive appeal was received in July 1998. The appellant is the
veteran's daughter.

FINDINGS OF FACT

1. In January 1998, the veteran was awarded a total rating for
individual unemployability as a result of service-connected
disabilities effective December 7, 1992, and basic eligibility for
Chapter 35 benefits was established effective December 7, 1992; the
veteran was notified of that decision by VA letter dated in March
1998.

2. The appellant's formal claim for educational assistance benefits
(Application for Survivors' and Dependents' Educational Assistance
and enrollment certification) was received by VA on April 3, 1998.

CONCLUSION OF LAW

The requirements for an award of educational assistance benefits
under Chapter 35 for any period of enrollment prior to April 3,
1997 have not been met. 38 U.S.C.A. 3512, 5107 (West 1991); 38
C.F.R. 21.3021, 21.3046, 21.4131 (1998); 38 C.F.R. 21.3046, 21.4131
(effective from June 3, 1999).

- 2 - 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that because her basic eligibility for
Chapter 35 benefits was established effective December 1992, she
should receive retroactive Chapter 35 benefits for all periods of
enrollment from that date.

Basic eligibility for Chapter 35 benefits is established in one of
several ways, including being the child of a veteran who has a
total and permanent disability rating from a service-connected
disability. 38 U.S.C.A. 3501(a)(1)(A) (West 1991); 38 C.F.R.
21.3021 (1999). In a January 1998 rating decision, the RO awarded
the veteran a total rating for individual unemployability as a
result of service-connected disabilities effective December 7,
1992. By virtue of the January 1998 rating decision, basic
eligibility for Chapter 35 benefits for the appellant was
established effective December 1992. However, the issue in this
case is not whether the appellant is eligible for Chapter 35
benefits. Instead, the issue that must be decided is what is the
proper commencing date for the award of Chapter 35 educational
assistance benefits.

The Board observes that during the pendency of this appeal,
effective June 3, 1999, substantive changes were made to the
criteria for establishing commencing dates of an award of chapter
35 educational assistance benefits. The United States Court of
Appeals for Veterans Claims (Court) has held that where the law or
regulation changes after a claim has been filed or reopened, but
before the appeal process has been concluded, the version most
favorable to the claimant will apply. Karnas v. Derwinski, 1 Vet.
App. 308 (1991). It appears that the RO did apply the changes in
the regulations. The Board finds that in the present appeal,
regardless of whether the old or current version of the regulations
is applied, the outcome is the same in this case, and the Board
will proceed with disposition of this appeal. See Bernard v. Brown,
4 Vet. App. 384 (1993).

3 - 

Prior to June 3, 1999, the law prohibited an award of Chapter 35
educational assistance for any period earlier than one year prior
to the date of receipt of the initial application or enrollment
certification, whichever is later. According to the amended
regulations (in pertinent part), if the award is the first award of
educational assistance for the program of education the eligible
person is pursuing, the commencing date of the award of educational
assistance is the latest of: (1) the beginning date of eligibility,
as determined by 38 C.F.R. 21.3046; or (ii) one year before the
date of the claim.

As noted, in January 1998 the veteran was granted a total rating
for individual unemployability as a result of service-connected
disabilities, effective December 7, 1992. On April 3, 1998, the RO
received the appellant's Application for Survivors' and Dependents'
Educational Assistance and enrollment certification. She indicated
that she was seeking retroactive payment for college coursework
completed from September 1992 to June 1996. By VA letter dated in
May 1998, the appellant was informed that education benefits could
not be granted for a period earlier than I year before the date her
enrollment certification and application were received, or April 3,
1997. The appellant disagreed with the commencement date of the
award of Chapter 35 benefits, and initiated this appeal.

As the appellant's Application for Survivors' and Dependents'
Educational Assistance and enrollment certification were not
received until April 3, 1998, the commencing date of an award of
educational assistance benefits could not begin earlier than one
year prior to the date of receipt of the application and enrollment
certification. Based on the above, under either the old or new
criteria, the proper commencing date for the appellant's award of
Chapter 35 educational assistance benefits is April 3, 1997.
Therefore, it is clear that Chapter 35 educational assistance
benefits are not payable for any period prior to April 3, 1997.

- 4 -

The Court has held that a claimant of Chapter 35 educational
benefits is not entitled to retroactive benefits if his or her
education was not impeded or interrupted by the VA's delay in
granting service connection for his or her father's death. See
Erspamer v. Brown, 9 Vet. App. 507, 509 (1996). Though the instant
case involves a total and permanent disability rating, and not
service-connection for death, the Board finds the holding
controlling in either situation. The Court in Erspamer remarked
that Chapter 35 benefits were instituted to provide dependents
educational opportunities which would otherwise be impeded or
interrupted by reason of the disability or death of a parent from
a disease incurred in service, and to ensure that such dependents
were aided in attaining the educational status which they might
have aspired to and obtained if the parent had not died. Id. at
509. There is nothing in the record to indicate that the
appellant's education has been impeded or interrupted by any
reliance upon any action of the VA in regard to the veteran's claim
for a total rating for individual unemployability. Thus, while the
Board is sympathetic to the appellant's arguments, the Board notes
that similar arguments were clearly rejected by the Court in
Erspamer.

While the Board is cognizant of the appellant's argument that she
could not file an application and enrollment application at the
time her basic eligibility for Chapter 35 benefits was established,
the regulatory criteria and legal precedent governing eligibility
for Chapter 35 education benefits are clear and specific, and the
Board is bound by them. Under governing law, there is no basis on
which to grant the appellant the retroactive Chapter 35 benefits
that she is seeking. As the disposition of this claim is based on
the law, and not on the facts of the case, the claim must be denied
based on a lack of entitlement under the law. See Sabonis v. Brown,
6 Vet. App. 426, 430 (1994).

5 -

ORDER

The appeal is denied.

ALAN S. PEEVY 
Member, Board of Veterans' Appeals

- 6 -



